Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US Patent 5,757,359), herein after referred to as Morimoto, in view of Sibley (US Patent 10,242,457)
Regarding independent claim 1, Morimoto discloses a display control device (abstract, figure 1 reference vehicular information display device comprising a picture drawing section 7, a picture display as described in column 5 lines 3-23) comprising: 
figure 1 reference run/stop deciding section 2 described in column 5 lines 3-23 to decide whether the vehicle is in the running state or stopped); and 
a display control unit configured to control display of content in a display area [ ] (figure 1 reference pallet control section 5 and picture transition control section 6 described in column 5 lines 3-23 to change different colors for individual picture elements  and picture transition respectively in dependence upon the running/stopped state of the vehicle), 
wherein the display control unit displays the content in achromatic colors in the display area while the traveling state judging unit judges that the vehicle is traveling, and displays the content in chromatic colors in the display area while the traveling state judging unit judges that the vehicle is standing still (Column 7 lines 17-56 describes selections of color pallets for day and night time in correspondence to the vehicle running or stopped. The display is described to display chromatic colors during the stopped state and achromatic colors during the running state.).
Morimoto does not specifically disclose a display area facing outward from the vehicle.
Sibley discloses augmented virtual display area of content on windows facing outward from a vehicle which ranges from a level 0 of not autonomous to level 5 fully autonomous (column 7 lines 20-47 and column 9 lines 11-28).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Morimoto’s display with the known technique of a virtual augmented display of a window facing outward from the vehicle yielding the predictable results of adding additional information over an existing real scene to create the illusion to the passenger that the content is column 7 lines 48-61).
Regarding claim 3, Morimoto discloses the display control device according to claim 1, wherein the traveling state judging unit judges whether the vehicle is traveling or standing still based on a traveling speed of the vehicle (figure 1 reference run/stop deciding section 2 based on vehicle speed sensor reading section 1).
Regarding independent claim 4, Morimoto discloses a vehicle comprising a display control device (abstract, figure 1 reference vehicular information display device comprising a picture drawing section 7, a picture display as described in column 5 lines 3-23), 
the display control device comprising: 
a traveling state judging unit configured to judge a traveling state of a vehicle (figure 1 reference run/stop deciding section 2 described in column 5 lines 3-23 to decide whether the vehicle is in the running state or stopped); and 
a display control unit configured to control display of content in a display area [ ] (figure 1 reference pallet control section 5 and picture transition control section 6 described in column 5 lines 3-23 to change different colors for individual picture elements  and picture transition respectively in dependence upon the running/stopped state of the vehicle), 
wherein the display control unit displays the content in achromatic colors in the display area while the traveling state judging unit judges that the vehicle is traveling, and displays the content in chromatic colors in the display area while the traveling state judging unit judges that the vehicle is standing still (Column 7 lines 17-56 describes selections of color pallets for day and night time in correspondence to the vehicle running or stopped. The display is described to display chromatic colors during the stopped state and achromatic colors during the running state.).

Sibley discloses augmented virtual display area of content on windows facing outward from a vehicle which ranges from a level 0 of not autonomous to level 5 fully autonomous (column 7 lines 20-47 and column 9 lines 11-28).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Morimoto’s display with the known technique of a virtual augmented display of a window facing outward from the vehicle yielding the predictable results of adding additional information over an existing real scene to create the illusion to the passenger that the content is naturally appearing in the environment as disclosed by Sibley (column 7 lines 48-61).
Regarding independent claim 5, Morimoto discloses a display control method (abstract, figure 1 reference vehicular information display device comprising a picture drawing section 7, a picture display as described in column 5 lines 3-23) comprising: 
judging a traveling state of a vehicle (figure 1 reference run/stop deciding section 2 described in column 5 lines 3-23 to decide whether the vehicle is in the running state or stopped); and 
controlling display of content in a display area  [ ] (figure 1 reference pallet control section 5 and picture transition control section 6 described in column 5 lines 3-23 to change different colors for individual picture elements  and picture transition respectively in dependence upon the running/stopped state of the vehicle), 
wherein, in the controlling of the display, the content is displayed in achromatic colors in the display area while the vehicle is traveling, and the Column 7 lines 17-56 describes selections of color pallets for day and night time in correspondence to the vehicle running or stopped. The display is described to display chromatic colors during the stopped state and achromatic colors during the running state.).
Morimoto does not specifically disclose a display area facing outward from the vehicle.
Sibley discloses augmented virtual display area of content on windows facing outward from a vehicle which ranges from a level 0 of not autonomous to level 5 fully autonomous (column 7 lines 20-47 and column 9 lines 11-28).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Morimoto’s display with the known technique of a virtual augmented display of a window facing outward from the vehicle yielding the predictable results of adding additional information over an existing real scene to create the illusion to the passenger that the content is naturally appearing in the environment as disclosed by Sibley (column 7 lines 48-61).

Allowable Subject Matter
4.		Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 6, Morimoto and Sibley discloses the display control device according to claim 1 and display control method according to claim 5, wherein the vehicle includes a plurality of the display areas (Sibley: column 17 lines 34-47 describes displaying a first and second content at respective first and second locations of the display surface 312(1) (figure 6B)), and while the traveling state judging unit judges that the vehicle is standing still (Morimoto: column 7 lines 17-56 describes selections of color pallets for day and night time in correspondence to the vehicle running or stopped. The display is described to display chromatic colors during the stopped state and achromatic colors during the running state.), [ ].
Terrano (US Patent 10,699,488) discloses augmented reality systems may identify places with repeating textural patterns such as sidewalks as secondary spaces for rending digital content and re-purpose these places to be useful and relevant by rendering digital content on one or more surfaces of these places (column 4 lines 8-39).
Sridharan et al. (US Patent Application Publication 2016/0240125) discloses color correction for see through/augmented displays (abstract and figure 16) such when viewing sidewalks (paragraphs [0113]-[0114]).
Urban et al. (US Patent Application Publication 2021/0323471) discloses to apply different predefined colors on recognized objects in different regions and examples objects as sidewalks (paragraphs [0047], [0075] and claims 8 and 17).
However, while the above cited art discloses means to identify sidewalks and to display color of the content differently between content displayed on the sidewalk as opposed to content not on sidewalk; none of the cited art discloses or inherently implies while the traveling state judging unit judges that the vehicle .

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622